DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on May 10, 2021 is acknowledged.  Claims 1 and 71 are withdrawn as directed to non-elected subject matter.  Each of claims 1 and 71 is currently listed with a status identifier of (previously presented), however claims 1 and 71 are directed to non-elected subject matter and should carry a status identifier of (withdrawn).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 15, 18, 23, 27, 35, 37, 38, 40-42, 51, 55, 57, 62, 64, 65, 66, 67, and 86-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
Claim 3 is directed to a laminate material having a lattice structure comprising a plurality of interconnected struts forming polyhedrons in a series that extends in three dimensions, the laminate comprising a plurality of layers having an interface density of at least 2.0 interfaces per micrometer with adjacent layers having different compositions.
Applicants’ disclosure as filed provides insufficient guidance such that one of ordinary skill in the art would be enabled to make a laminate having a structure satisfying the presently claimed requirements.  Applicants laminate as disclosed is directed to non-limited and broad groups of materials including metals and polymers, such that it could not be readily determined what factors one of ordinary skill in the art would consider in selecting combinations of materials which would result in laminates meeting the claimed lattice and interface requirements, and there is no evidence to suggest any two materials could be selected to form the layers having different compositions. Applicants’ specification has been reviewed with respect to the techniques and the processing parameters necessary to achieve the claimed structure however guidance could not be found such that one of ordinary skill in the art could reasonably discover the specific techniques or combination of techniques, and the specific parameters needed to from the claims structure (i.e. currents, times, temperatures, pressures, materials, additives, etc…).  Absence specific guidance with respect to the specific material and material combinations, and the number of techniques and parameters, the amount of experimentation necessary to arrive at structures meeting the claimed structure is unreasonable.  Further evaluation of applicants disclosure did not provide a finding of working examples which lay out specific materials, techniques, and parameters that one of ordinary skill in the art could rely on to recreate a structure meeting the claimed requirements, and/or to use as guidance if producing additional laminates having a lattice structure and 
Claims 4, 15, 18, 23, 27, 35, 37, 38, 40-42, 51, 55, 57, 62, 64, 65, 66, 67, and 86-88 depend directly or indirectly from claim 3 and are therefore rejected under 35 U.S.C. 112(a) for those reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Adam Krupicka/Primary Examiner, Art Unit 1784